— Appeal by the defendant from a judgment of the County Court, Nassau County (Battisti, J.), rendered December 9, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Resolution of issues of credibility as well as the weight to be accorded to the evidence presented are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant was not denied his right to a fair trial by the *596conduct of the prosecutor with respect to the alleged pretrial silence of the alibi witness (see, People v Dawson, 50 NY2d 311). Furthermore, the trial court sustained defense counsel’s objections and gave prompt curative instructions with respect to any questionable conduct on the part of the prosecutor.
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Kunzeman, Fiber and Kooper, JJ., concur.